Case 1:19-cv-01543-CFC-SRF Document 98 Filed 09/03/20 Page 1 of 1 PagelD #: 3555

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SENSORMATIC ELECTRONICS,
LLC,

Plaintiff,

Vv. Civil Action No. 19-1543-CFC
WYZE LABS, INC.,

Defendant.

 

 

ORDER

At Wilmington this Third day of September in 2020:
For the reasons set forth in the Memorandum Opinion issued this day, IT IS
HEREBY ORDERED that Defendant’s Motion for Judgment on the Pleadings for

Lack of Patentable Subject Matter (D.I. 21) is GRANTED.

GL. A OAM

UNITED STATES DISTB4CT JUDGE
